Citation Nr: 0505956	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  03-35 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel  




INTRODUCTION

The veteran served on active duty from June 5, 1943 to 
October 9, 1943.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which determined that new and 
material evidence had not been presented to reopen a claim of 
entitlement to service connection for "major depression and 
dementia, Alzheimer's type, competent (claimed as nerves)."  

In November 2003, the veteran requested a videoconference 
hearing before a Member of the Board (i.e., Veterans Law 
Judge).  In February 2004, the RO sent the veteran notice 
that a hearing was scheduled for March 17, 2004.  The veteran 
failed to appear for his scheduled hearing, and there is no 
record that a request for another hearing was ever made.  
Without good cause being shown for the failure to appear, no 
further hearing can be scheduled and appellate review may 
proceed.

The Board has determined that the issue is more accurately 
characterized as stated on the cover page of this decision.  


FINDINGS OF FACT

1.  In an unappealed decision, dated in February 2002, the 
Board denied a claim of entitlement to service connection for 
psychiatric disability.

2.  The evidence received since the Board's February 2002 
decision which denied service connection for psychiatric 
disability, which was not previously of record, and which is 
not cumulative of other evidence of record, does not raise a 
reasonable possibility of substantiating the claim.



CONCLUSION OF LAW

New and material evidence has not been received since the 
Board's February 2002 decision which denied a claim of 
entitlement to service connection for psychiatric disability; 
the claim for service connection for an acquired psychiatric 
disorder is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
was implemented with the adoption of new regulations.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326a.  

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied its obligations under the 
VCAA.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's October 2002 rating decision that the 
evidence did not show that the criteria for reopening his 
claim for service connection for the claimed condition had 
been met.  That is the key issue in this case, and the rating 
decision, as well as the statement of the case (SOC), 
informed the appellant of the relevant criteria.  In 
addition, in July 2002, the RO sent the veteran a letter 
notifying him of his and VA's respective duties to obtain 
evidence (hereinafter "VCAA notification letter").  This 
letter identified the information and evidence the RO would 
obtain and the information and evidence that the veteran was 
responsible to provide.  The Board concludes that the 
discussions therein adequately informed the veteran of the 
information and evidence needed to substantiate his claim, 
thereby meeting the notification requirements of the VCAA.  
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With regard to the content of the RO's VCAA notification 
letter, the Board notes that in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  The Court stated that this 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

On June 24, 2004, the Court withdrew Pelegrini I and issued 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II) 
in its stead.  For purposes of the Board's VCAA analysis of 
the issue on appeal, Pelegrini II did not alter Pelegrini I 
in any significant respect.  

In this case, in the VCAA notification letter, the veteran 
was notified of the information and evidence the RO would 
obtain and the information and evidence the veteran was 
responsible to provide.  See 38 U.S.C.A. § 5107(a) (West 
2002); 38 C.F.R. § 3.159(c)(1-3) (2004).  The veteran was 
requested to identify all relevant treatment and to complete 
authorizations (VA Forms 21-4138 and 21-4142) for all 
evidence that he desired VA to attempt to obtain.  He was 
further notified, "You can help us with your claim by doing 
the following: tell us about any additional information or 
evidence that you want us to try and get for you."  The 
letter also indicated that he could provide evidence directly 
to VA.  It therefore appears that the all elements required 
for proper notice under the VCAA, to include the "fourth 
element" as set forth in Pelegrini, have been satisfied.  

The Board further notes that the VCAA notification letter was 
sent to the veteran prior to the RO's decision that is the 
basis for this appeal.  Pelegrini, 18 Vet. App. at 120.  

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
satisfied its duty to assist the appellant by obtaining the 
veteran's available service medical, and VA treatment 
records.  In addition, as the Board has determined that new 
and material evidence has not been presented, a remand for an 
examination and/or an etiological opinion is not required to 
decide the claim.  See 38 U.S.C.A. § 5103A(f) (West 2002).  
The Board concludes, therefore, that a decision on the merits 
at this time do not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

II.  New and Material

The Board initially notes that in March 2003, the RO denied a 
claim of entitlement to service connection for paranoid 
schizophrenia.  There was no competent evidence of paranoid 
schizophrenia in the record at the time of the RO's October 
1999 decision, it therefore was not within the scope of that 
decision.  The claim for paranoid schizophrenia was thus 
considered to be a "new" and distinct claim from the claim 
on appeal.  Best v. Brown, 10 Vet. App. 322 (1997).  There 
was no appeal to the RO's March 2003 decision, and it became 
final.  See 38 U.S.C.A. § 7105(c) (West 2002).  Given the 
foregoing, as used herein, the term "an acquired psychiatric 
disorder" is intended to encompass all acquired psychiatric 
disorders other than paranoid schizophrenia.  

A review of the claims files shows that in November 1999, the 
RO denied the veteran's claim of entitlement to service 
connection for a "nervous condition."  The veteran 
appealed, and in February 2002 the Board denied the claim, 
which it recharacterized as a claim for "a psychiatric 
disability."  There was no appeal, and the Board's decision 
became final.  38 U.S.C.A. § 7104(b) (West 2002).

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  See 38 U.S.C.A. 
§ 5108.  

In June 2002, the veteran filed to reopen his claim, and in 
October 2002 the RO denied the claim.  The veteran has 
appealed.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.

The most recent and final denial of this claim is the Board's 
decision dated in February 2002.  Therefore, the Board must 
determine if new and material evidence  has been submitted 
since the Board's February 2002 decision.  See 38 U.S.C.A. 
§ 5108.  When determining whether the evidence is  new and 
material, the specified basis for the last final disallowance 
must be considered.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a).  It requires that the veteran have a 
current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Id.; 38 C.F.R. § 3.304; Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See 38 C.F.R. § 3.303(d); Hensley v. Brown, 5 Vet. 
App. 155, 158 (1993).  In such instances, a grant of service 
connection is warranted only when, "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  38 C.F.R. § 3.303(d).

The evidence of record at the time of the Board's February 
2002 decision included the veteran's service medical records.  
These records showed that at induction, no psychiatric 
problems were noted.  A psychiatric summary completed in 
September 1943 included a notation that the veteran had had 
difficulty with basic training and was therefore transferred 
to a Special Training Unit where he was referred for 
neuropsychiatric consultation.  The examining psychiatrist 
characterized the veteran as having a low intelligence 
quotient and to be of low mentality.  Neurologic examination 
was negative for organic disease and no psychotic behavior 
was observed.  The conclusion was that the veteran was an 
emotionally unstable young man unsuited for military service 
due to complaints that were deemed chiefly hysterical and 
hypochondriacal in nature.  He was determined to be mentally 
competent.  Discharge from the military was recommended.  The 
clinical diagnoses were psychoneurosis, hysteria and 
hypochondriasis, as well as a constitutionally inadequate 
personality.  

The first documented evidence of post-service treatment 
showed that in 1958 the veteran underwent excision of 
exostosis and was diagnosed with a psychophysiologic 
gastrointestinal reaction manifested by pain in the abdomen.  
Subsequent diagnoses included "anxiety of the depressive 
type," psychoneurosis, hypochondriasis.  A VA hospital 
report, covering treatment between June and July of 1997, 
contained Axis I diagnoses of major depression and dementia, 
Alzheimer's type.  The veteran was also shown to have a 
history of cerebrovascular accident.  See e.g., VA hospital 
report, dated in November 2000.  

In the Board's February 2002 denial of the claim, the Board 
determined that any acquired psychiatric disorder present in 
service clearly and unmistakably existed prior to service and 
did not increase in severity during service.  See 38 U.S.C.A. 
§§ 1111, 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306 (2004).  
The Board further determined that neither major depression 
nor dementia was present in service or until years 
thereafter, and that neither disorder was etiologically 
related to service.  

Evidence received since the Board's February 2002 decision 
consists of VA medical treatment reports, dated between 2000 
and 2002.  

This evidence that was not of record at the time of the 
Board's February 2002 decision is not cumulative, and is 
"new" within the meaning of 38 C.F.R. § 3.156.  However, 
the Board finds that this evidence is not material.  In 
particular, this evidence shows that the veteran received 
treatment for physical and psychiatric symptoms, and that his 
Axis I diagnoses included major depression and dementia, 
Alzheimer's type.  None of the new medical evidence includes 
competent evidence of a nexus between an acquired psychiatric 
disorder and the veteran's service, to include on the basis 
of aggravation.  In addition, this evidence does not show 
that a psychosis was manifest to a compensable degree within 
one year of separation from service.  See 38 C.F.R. §§ 3.307, 
3.309.  The Board therefore finds that the submitted evidence 
is not so significant that it raises a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156.  The claim 
is therefore not reopened.  

	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for an acquired psychiatric disorder is 
denied.  


	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


